Name: Council Regulation (EEC) No 1711/89 of 14 June 1989 opening and providing for the administration of a Community tariff quota for apricot pulp originating in Turkey
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 17. 6. 89 Official Journal of the European Communities No L 168/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1711/89 of 14 June 1989 opening and providing for the administration of a Community tariff quota for apricot pulp originating in Turkey products concerned into all Member States until the quota has been used up ; whereas it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares drawn by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Annex to Council Regulation (EEC) No 4115/86 of 22 December 1986 on import into the Community of agricultural products in Turkey ('), provides for the opening by the Community of an annual Community tariff quota of 90 tonnes at zero duty for apricot pulp originating in Turkey ; whereas such a quota has been opened for the period up to 30 June 1989 by Regulation (EEC) No 1539/88 (2) ; whereas the tariff quota in question should therefore be opened for the abovementioned volume for the period 1 July 1989 to 30 June 1990 ; Whereas the Council has adopted Regulation (EEC) No 1059/88 of 28 March 1988 laying down the arrangements applicable to Greece's trade with Turkey (3) ; whereas the Council has also adopted Regulation (EEC) No 2573/87 - of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey (4) on the other ; Whereas it is necessary, in particular, to ensure to all Community ' importers equal and uninterrupted access to the rate laid down for that quota to all imports of the HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1989 to 30 June 1990 the customs duty applicable to the following product, originating in Turkey, shall be suspended in the Community at the level and within the limit of the Community tariff quota as shown herewith : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.0204 ex 2008 50 91 Apricot pulp neither containing added spirit nor added sugar in immediate packings of a net content of 4,5 kg or more 90 0 (') OJ No L 380, 31 . 12. 1986, p. 16. 0 OJ No L 139, 4. 6. 1988, p. 1 . 0 OJ No L 104, 23. 4. 1988, p. 4. (4 OJ No L 250, 1 . 9 . 1987, p. 1 . No L 168/2 Official Journal of the European Communities 17. 6 . 89 2. Within the framework of this tariff quota^ the Kingdom of Spain and the Portuguese Republic shall apply a customs duty calculated in accordance with the relevant provisions of the Act of Accession and Regulation (EEC) No 2573/87. Article 2 If an importer presents, in a Member State, a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements from the quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission of the drawings made. Article 3 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2 enable imports to be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1989 . For the Council The President P. SOLBES